                    Case 20-11413-KBO               Doc 287-3         Filed 07/07/20         Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter: 11

LVI INTERMEDIATE HOLDINGS, INC., et al.,                         Case No. 20-11413 (KBO)
                                                                 (Jointly Administered)
                           Debtors.1
                                                                 Obj. Deadline: July 21, 2020 at 4:00 p.m. (ET)
                                                                 Hearing Date: July 28, 2020 at 1:00 p.m. (ET)


                                             NOTICE OF APPLICATION

            On July 7, 2020, the Official Committee of Unsecured Creditors (the “Applicant”) filed
     the Application for an Order Authorizing and Approving the Employment of Morris James LLP
     as Counsel to the Official Committee of Unsecured Creditors, Nunc Pro Tunc to June 16, 2020
     (the “Application”).

             If you object to the relief requested by the Application, you are required to file a response
     on or before July 21, 2020 at 4:00 p.m. (ET). At the same time, you must also serve a copy of
     the response upon Applicant’s proposed attorneys:

     Jeffrey R. Waxman, Esquire                                   Todd M. Goren, Esquire
     Eric J. Monzo, Esquire                                       Mark A. Lightner, Esquire
     Brya M. Keilson, Esquire                                     Andrew Kissner, Esquire
     Morris James LLP                                             Morrison & Foerster LLP
     500 Delaware Avenue, Suite 1500                              250 West 55th Street
     Wilmington, DE 19801                                         New York, NY 10019
     Telephone: (302) 888-6800                                    Telephone: (212) 468-8000
     Facsimile (302) 571-1750                                     Facsimile: (212) 468-7900
     E-mail: jwaxman@morrisjames.com                              E-mail: tgoren@mofo.com
     E-mail: emonzo@morrisjames.com                               E-mail: mlightner@mofo.com
     E-mail: bkeilson@morrisjames.com                             E-mail: akissner@mofo.com

             If objections are filed, a hearing on the Application will be held on July 28, 2020 at 1:00
     p.m. (ET) at the United States Bankruptcy Court for the District of Delaware, 824 N. Market
     Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware.

         1
              The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
     numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight,
     LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
     Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
     TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399);
     TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
     (2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The
     Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are
     located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.



     11835752/1
             Case 20-11413-KBO   Doc 287-3   Filed 07/07/20   Page 2 of 2




    IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF DEMANDED BY THE APPLICATION
WITHOUT FURTHER NOTICE OR HEARING.


Dated: July 7, 2020                          /s/ Jeffrey R. Waxman
                                             Jeffrey R. Waxman, Esquire




                                        2
11835752/1
